Exhibit 10.1

GRAHAM PACKAGING HOLDINGS COMPANY

GRAHAM PACKAGING COMPANY L.P.

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (the “Amendment”) is made as of
February 11, 2010 (the “Effective Date”), between Graham Packaging Holdings
Company (“Holdings”), Graham Packaging Company, L.P., a Delaware Limited
Partnership (“Limited Partnership”, or “L.P.” or “Company”), and David Bullock
(“Executive”).

WHEREAS, the Executive, Holdings and the Company are parties to an employment
agreement effective as of May 5, 2009 (the “Employment Agreement”).

WHEREAS, Graham Packaging Holding Company, Inc., a corporation organized under
the laws of the state of Delaware (“Graham”) directly owns an 80.9% limited
partnership interest and indirectly owns a 4% general partnership interest in
Holdings;

WHEREAS, Graham intends to complete an initial public offering and sale (the
“IPO”) of shares of common stock, $0.01 par value (“Common Stock”) of the
Company pursuant to a registration statement (file number 333-163956) on Form
S-1 for registration under the Securities Act of 1933, as amended (the “Act”);
and

WHEREAS, Holdings and the Company, in connection with the IPO and other recent
developments at Holdings and the Company, desire to amend the Employment
Agreement as set forth herein in order to bring certain aspects of the
Executive’s severance benefits into line with other named executive officers of
Holdings and the Company by providing the Executive with a prorata annual bonus
in the event that the Executive is terminated without cause (as defined in the
Employment Agreement) or resigns for good reason (as defined in the Employment
Agreement).

NOW THEREFORE, the Parties hereto hereby agree to amend the Employment Agreement
as follows:

I. Section 7.4 of the Employment Agreement, Termination Without Cause or
Resignation for Good Reason, is hereby deleted in its entirety and replaced with
the following:

7.4 Termination Without Cause or Resignation for Good Reason. Upon termination
of the Executive’s employment with Graham, the Company and Holdings during the
Employment Period either (i) by Graham, the Company and Holdings without Cause
or (ii) by the Executive’s resignation for Good Reason, and subject to the
Executive’s execution and non-revocation of a release in substantially such
reasonable form as is provided by the Company (such release shall include
provisions regarding non-disparagement of Graham, the Company and Holdings, the
Executive’s cooperation with legal claims, and the Executive’s compliance with
the covenants set forth in Article VIII of this Agreement), the Executive will
receive in twelve (12) monthly installments an amount equal to one times the sum
of: (i) Base Salary and (ii) the Target Annual Bonus.

In addition to the above payments, the Executive shall receive (a) upon
termination of employment, a Prorata Annual Bonus at the time the Annual Bonus
would have otherwise been payable had Executive’s employment not terminated; and
(b) the continuation of health, dental, life, and disability benefits under
Company sponsored



--------------------------------------------------------------------------------

plans for the Executive and his dependents to which Executive is entitled as of
the Date of Termination for 12 months, provided that such benefits shall cease
upon the Executive becoming eligible for comparable benefits from a new
employer. Further, the unvested Options provided to the Executive pursuant to
the Option Agreement attached as Exhibit B to the Prior Agreement shall
immediately become fully vested. As an alternative to continuing Executive’s
welfare benefits the Company may elect to pay Executive in lieu of such coverage
an amount equal to Executive’s after tax cost of continuing such coverage, where
such coverage may not be provided under or will negatively affect the legal or
tax status of the Company’s welfare plan(s). The COBRA continuation period shall
run concurrently with the foregoing benefits period.

Notwithstanding the foregoing, if Executive is a “specified employee” under
Section 409A of the Code, and any payments described above would result in the
imposition of an additional tax under that section, then any of the above
payments due during the six months following the termination of employment shall
be accumulated and paid on the day following the six month anniversary of the
Executive’s termination of employment.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.

 

GRAHAM PACKAGING COMPANY L.P. By:  

/s/ Michael L. Korniczky

Name:   Michael L. Korniczky Title:   Vice-President, General Counsel and
Secretary GRAHAM PACKAGING HOLDINGS COMPANY By:  

/s/ Michael L. Korniczky

Name:   Michael L. Korniczky Title:   Vice-President, General Counsel and
Secretary EXECUTIVE

/s/ David Bullock

David Bullock Chief Financial Officer

 

- 2 -